Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rory Mayberry and Robert Isakson appeal the district court’s order accepting the recommendation of the magistrate judge, granting the motion for Fed. R.Civ.P. 37 sanctions, dismissing this action with prejudice, and awarding reasonable expenses and fees to Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its opinion from the bench. Mayberry v. Battles, No. l:06-cv-00364-LO-TCB (E.D.Va. Oct. 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.